Citation Nr: 0909200	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-34 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for a neck or back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from May 1957 to April 
1960, and from June 1961 to May 1983, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the RO in Waco, Texas 
that denied service connection for a back disability.  A 
personal hearing was held at the RO before the undersigned 
Veterans Law Judge in December 2008.

The Board notes that in March 2005, the Veteran filed a claim 
for service connection for a back disability.  He thereafter 
perfected an appeal of the RO's denial of service connection 
for a back disability.  By a letter to the Veteran dated in 
February 2006, the RO asked him to clarify whether he wished 
to claim service connection for a neck or back disability.  
The Veteran did not respond to this question, but did submit 
pertinent medical evidence pertaining to his cervical and 
thoracic spine.  The RO thereafter limited the issue on 
appeal to service connection for a cervical spine disability 
in a July 2006 supplemental statement of the case.  The Board 
finds that the issue on appeal is as stated on the first page 
of this decision.


FINDINGS OF FACT

A chronic neck or back disability was not manifested in 
service or in the first post-service year and is not shown to 
be related to the Veteran's active service.


CONCLUSION OF LAW

Service connection for a neck or back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in March 2005 and March 2006 letters, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of any further evidence that pertains to the claims. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the Veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The Veteran contends that he is entitled to service 
connection because this condition began during service due to 
lifting very heavy projectiles and powder canisters.  He 
states that he suffered intermittent back pain during 
service, but did not often seek treatment for his pain 
because he had a high pain tolerance.  He said that at his 
retirement physical examination, he still had back pain, but 
had learned to live with it, and so did not complain about 
it.  By a statement dated in October 2005, he said he had 
chronic back pain that began during service and worsened 
after service.  He said he had been treating himself with 
heat and aspirin, but finally sought medical treatment in 
recent years.  

After careful consideration of all procurable and assembled 
data, the Board finds that service connection for this 
disability is not warranted.

Service treatment records reflect treatment for complaints of 
neck and back pain.  In late April 1980, he was treated for 
complaints of pain at the base of his neck for the past week; 
the diagnostic assessment was myofascial disease, rule out 
[illegible] disc without neurological involvement.  The next 
day, the Veteran reported that his pain was less; the 
diagnostic assessment was good symptom relief with no 
significant functional improvement.  An April 1980 X-ray 
study of the cervical spine showed no spondylosis, and 
especially no spur formation with narrowing of foramina 
intervertebralia.  The Veteran's symptoms were described as 
improved in early May 1980.  In reports of medical history 
dated in May 1981 and March 1982, the Veteran reported a 
history of recurrent back pain.  On periodical medical 
examinations in May 1981 and March 1982, the Veteran's spine 
was listed as normal.  In September 1981, the Veteran was 
treated on two occasions for complaints of kidney and back 
discomfort.  On September 3, the Veteran stated that the pain 
began early that morning after heavy lifting; the pertinent 
diagnostic assessment was mid-thoracic sprain/strain.  A few 
days later, he was diagnosed with low thoracic sprain/strain.

On retirement medical examination in April 1983, the 
Veteran's spine was listed as normal.  In an April 1983 
report of medical history, the Veteran denied a history of 
recurrent back pain.  Service treatment records also reflect 
treatment for kidney stones, with associated lumbar pain.

There is no evidence of record of any spine disability, to 
include arthritis, in the year after the veteran's period of 
service, or for many years later.  In fact, the first post-
service evidence of record of a neck or back disability is 
dated in August 2001, many years after the veteran's period 
of service.  Private medical records from Plano Orthopedic 
and Sports Medicine Center dated in August 2001 reflect that 
the Veteran reported that he had neck and back pain since 
1979.  He said the pain arose after "lifting wrong" while 
he was in the military.  The examiner noted that an X-ray 
study showed severe degeneration at C6-7.  Lumbar films were 
within normal limits.  The diagnostic assessment was lumbar 
and cervical strain.  In March 2006 magnetic resonance 
imaging (MRI) scans of the cervical spine and thoracic spine 
were performed for complaints of chronic back and mid-back 
pain.  The reports show disc bulging, osteophytic spurring, 
and spinal stenosis in the cervical and thoracic spine.  The 
examiner did not link any current neck or back disability 
with service.

On VA spine examination in June 2006, after reviewing the 
Veteran's claims file and medical records, the examiner 
diagnosed degenerative disc disease of the cervical and 
thoracic spine, and degenerative joint disease of the 
cervical spine.  A low back disability was not diagnosed.  
Regarding the etiology of the Veteran's current neck 
problems, the examiner opined that the Veteran suffered a 
soft-tissue injury in service, and currently had degenerative 
disease, which is associated with the aging process.  The 
examiner opined that it is less likely that his current neck 
condition is related to his military service.  An X-ray study 
of the cervical spine showed decreased lordosis with severely 
narrowed C5-C7 discs.

At his December 2008 personal hearing, the Veteran testified 
that he had upper back pain in service, but did not often 
seek medical treatment for the pain.  He stated that after 
service, he did not seek medical treatment for the condition 
for a long time, but instead took pain medication.  He denied 
current treatment for the condition.

The Board observes that the medical evidence does not suggest 
that any current neck or back disability is related to the 
veteran's period of service.  Rather, the most competent and 
probative evidence - the nexus opinion provided by the VA 
examiner in June 2006 - is against the claim.  This opinion 
is of high probative value since the examiner provided it 
after full consideration of all of the contentions and 
evidence in the claims file was considered and after a full 
physical examination.  The examiner addressed the various 
theories of etiology.  Unfortunately, the examiner concluded 
that the current spine disability is not causally related to 
service.   

The veteran has alleged in statements and in his testimony 
that he has neck and back disabilities that were incurred in 
service.  However, the veteran, as a layman, is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Rather, this issue on 
appeal is predicated on medical findings of diagnoses and 
causation.  As such, competent medical nexus evidence is 
required to support the claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  In this case, a competent medical expert 
made a nexus opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

There is no medical evidence of a chronic neck or back 
disorder in service or arthritis within one year of discharge 
from service, and no medical evidence linking the current 
neck and back disabilities with service.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).

In summary, the record fails to show competent evidence of a 
neck or back disability in service or for many years 
thereafter, and the preponderance of the evidence is against 
a finding that the current condition was incurred in or 
aggravated by service.  Therefore, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a neck or back disability is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


